Citation Nr: 0903763	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-07 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to May 1997 
and had prior active duty of less than two months.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In January 2008, the veteran testified at a hearing at the RO 
before the undersigned Veteran's Law Judge.  A transcript of 
the hearing is of record.

In April 2008, the Board remanded this issue for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  


REMAND

During a Board hearing in January 2008, the veteran expressed 
his concern that during a December 2004 VA examination, the 
examiner did not fully record and take into account the 
history of his low back condition.  Accordingly, in an April 
2008 remand, the Board instructed the RO or the Appeals 
Management Center (AMC) to afford the veteran a VA 
examination to be conducted by a physician with appropriate 
expertise, other than the physician who examined the veteran 
in December 2004.  

The veteran was afforded a VA examination for his low back in 
September 2008, but the exam was performed the same physician 
who conducted the examination of the veteran in December 
2004.  The U. S. Court of Appeals for Veterans Claims has 
held that compliance with a remand is not discretionary, and 
failure to comply with the terms of a remand necessitates 
another remand for corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise, other than the 
physician who examined the veteran in 
December 2004 and September 2008, to 
determine the nature and etiology of any 
currently present low back disability.  
The claims folders and a copy of this 
remand must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Following the examination of the veteran 
and the review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present low 
back disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's active service.

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  The RO or the AMC should then 
readjudicate the claim for service 
connection for a low back disability.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board.



By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




